Citation Nr: 1411694	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  He had subsequent membership in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a claim for service connection for bilateral hearing loss.  The Veteran's case was then transferred to the jurisdiction of the Waco, Texas, RO.

In a March 2012 decision the Board reopened the Veteran's claim for service connection for bilateral hearing loss, and remanded that claim to the RO for further development.  In July 2013 the Board remanded the case to the RO for further development.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in October 2013 the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In February 2014 the Board received the requested opinion.

The evidence on file raises a claim for service connection for Meniere's disease and tinnitus.  As this has not been adjudicated by the RO, those matters are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran has bilateral hearing loss disability for VA compensation purposes that is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefits sought on appeal regarding the bilateral hearing loss and tinnitus claims.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).      

The Veteran's service records show that the Veteran's primary specialty was field artillery crewman, with a secondary specialty of unit/organizational support specialist and armorer.  He also received an award of Sharpshooter (Rifle).  The Board finds that all of this is consistent with significant military noise exposure.

Service treatment records include audiometric testing at the Veteran's December 1973 service entrance examination.  

In June 1976, he was seen for ear pain and draining, which was assessed as otitis externa.  

During the August 1976 ETS examination, the Veteran reported having had hearing loss, and a perforation of the right ear drum two months before.  This appears to correspond to a June 1976 treatment note when the Veteran was seen for complaints of ear pain with draining, and the provider's impression was otitis externa.  
  	
Audiology testing in December 1973 service entrance examination and the August 1976 ETS (expiration of term of service) examination recorded the following test findings:




HERTZ


Dec 1973
500
1000
2000
3000
4000
RIGHT
10
5
10
/
10
LEFT
15
15
5
/
15
Aug 1976





RIGHT
25
15
5
/
15
LEFT
25
20
5
/
15

Audiometric testing at the Veteran's entrance and ETS examinations did not show a hearing loss for VA purposes in either ear pursuant to 38 C.F.R. § 3.385.  But the August 1976 ETS audiogram results did reflect increased puretone threshold levels at 500 and 1000 Hertz in both ears, and at 4000 Hertz in the right ear, as compared with the audiogram results of the December 1973 entrance examination, reflecting some worsening of the Veteran's hearing during the course of service. 

The report of a January 2006 VA audiological assessment documented the Veteran's first post-service complaints of bilateral hearing loss, which he associated with a history of noise exposure.  At that time the audiological assessment was that the Veteran had mild conductive loss bilaterally; tympanogram, right ear, was flat, no compliance; and tympanogram, left ear, was within normal limits with exception of high tympanic membrane compliance.  The report noted that an audiological test battery was consistent with middle ear pathology, with need for otological evaluation.  

On otolaryngology consultation by VA in February 2006, the impression was mixed deafness of both ears with right ear at threshold.

A May 2006 VA treatment record documented the Veteran's initial fitting for a left ear hearing aid.  A September 2007 VA treatment record shows that the Veteran  reported that he is "artillery deaf."

A January 2008 VA audiogram shows that for VA purposes, hearing in both ears met the criteria for a hearing loss disability. 

At a November 2008 VA audiological examination the Veteran reported that he was exposed to noise from weapons fire and explosions while working in field artillery in the Army.  He reported essentially that he did not have any post-service occupational or recreational noise exposure.  Audiology testing showed the following auditory thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
10
5
25
30

Speech recognition scores were 88 percent in each ear, thus meeting VA criteria for hearing loss disability in both ears based on speech recognition scores.   The examiner opined that the Veteran's bilateral hearing loss disability could not be linked to service noise exposure, because audiometric testing at the separation examination was within normal limits and hearing loss due to noise occurs at the time of exposure and not subsequently. 

At an April 2012 VA examination the Veteran reported having in-service exposure to military noise from artillery, tanks, aircraft and weapons fire, without hearing protection.  He reported post-service civilian noise exposure as a carpenter.  The Veteran reported complaints of hearing loss and of tinnitus.  The report contains findings of  audiology testing showing the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
45
LEFT
25
25
30
40
40

Speech recognition scores were 94 percent in each ear.

The report of a July 2013 VA medical opinion shows that the examining audiologist opined that the Veteran's bilateral hearing loss is less likely as not (less than 50/50 probability) caused by or a result of service, including in-service noise, acoustic trauma, or other injury or disease.  As rationale, the examiner stated that that there was normal hearing on both entrance to service and exit from service, with no significant changes in hearing noted for frequencies associated with noise-induced hearing loss (high frequencies).
  
In October 2013, the Board requested a medical expert opinion from VHA regarding the claim, specifically as to whether it is at least as likely as not that the Veteran's bilateral hearing loss disability had an onset in service or is causally related to injury or disease during service, including in-service exposure to loud noises and associated acoustic trauma, or otitis externa.

In February 2014, the Board received a requested VHA (Veterans Health Administration) medical expert opinion.  The physician VHA expert stated that following review of the Veteran's extensive files, the Veteran appeared to have a situation consistent with the diagnosis of Meniere's disease, which is typical.ly manifested as vertigo (dizziness), sensorineural hearing loss, and tinnitus.  The expert further noted that the Veteran also had aural fullness and pressure consistent with Meniere's disease.  Also, balance testing including electronystagmography and audiometry were consistent with the diagnosis.  

The VHA expert noted that the Veteran served in the military in a situation in which he had episodic loud noise exposure and chronic noise exposure, which can be etiologic factors in the development of Meniere's disease.  Also, review of the Veteran's chart and service record were consistent with this.  Based on the foregoing, the VHA expert opined that it is more likely than not (greater than 50 percent probability) that the Veteran's Meniere's disease is secondary to inner ear/acoustic trauma incurred in service.

Although the VHA expert's opinion nominally addressed Meniere's disease,  providing an opinion of a likely etiology for Meniere's disease linked to service, he included sensorineural hearing loss as part of the disability so linked to service.  It is clear that the opinion as to etiology includes for the bilateral hearing loss.

There is sufficient evidence of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  There is also sufficient evidence of an accumulation of exposures to hazardous noise in service due to a history of noise exposure associated with the Veteran's military duties.  Clearly, the Veteran is competent to attest to a decrease in hearing during and since service.  

Given the foregoing, including the VHA opinion, strong evidence of exposure to military-related hazardous noise, and the Veteran's competent and credible statements on this matter, and affording the Veteran the benefit of any remaining doubt as the law requires, service connection is warranted for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


